DETAILED ACTION

Status of the Claims
Claims 1-8 are pending and will be examined in the U.S. National stage application.  

Drawings
The drawings are objected to because
				the drawings do not clearly mark the elements of the recessed holes of the sliding bearing structure, recessed holes on suction end-faces, recessed holes on exhaust end faces, recessed holes of the sliding bearing structure, radial gaps, fitting positions, bearing bushes of the radial sliding bearings (Claim 1). 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
			the discharge port in both Figs. 1 and 2 at the location at the end of the arrow that is associated with the label “position of the discharge port” as described in the specification (p. 7, line 21).  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
		The Abstract exhibits a choppiness when a reader of the specification reads it due to the phrase structure, semicolon placement, and word selection contained therein.  The Examiner encourages Applicants to amend the abstract for a concise statement of the invention without exceeding 150 words.  For example, the end portion of the Abstract can be further amended to read as follows (Abstract, last three lines):   
The [[the rotors simplify the liquid return structure of sliding bearings while cooling [[screw compressor.	
		“Clean, high-pressure and low-temperature lubricant” (p. 7, line 16) should be ‘Clean [[,]] high-pressure and low-temperature lubricant’.  
Appropriate correction is required.


Claim Objection
Independent Claim 1 is written in paragraph form that includes a plurality of elements (i.e., a body, screw rotors, sliding support structure, lubricant inlet, rotor chamber, et cetera).  To enhance the clarity of Claim 1 distinct required structural elements such as those described above and recited in Claim 1 need to be set off by line indention (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”, MPEP 608. 01(i), 37 CFR 1.75(i) and MPEP 608.01(m)).   

The claims are objected due to the following informalities:  
		“a male rotor (3)” (Claim 3, line 2) should be ‘a male rotor [[
		“a female rotor (15)” (Claim 3, line 3) should be ‘a female rotor [[
		“the female rotor (10)” (Claim 3, line 4) should be ‘the female rotor [[
		“radial sliding bearings;” (Claim 3, line 8) should be ‘redial sliding bearings, [[
		“the screw compressor;” (Claim 6, line 4) should be ‘the screw compressor, [[
		“the radial passages;” (Claim 7, line 4) should be ‘the radial passages, [[
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
Recessed holes on suction end faces or/and exhaust end faces of the screw rotors requires each end face of each rotor to have recessed holes. However, in the Figures, recessed holes are only formed on three of the end faces of the two screw rotors while a fourth end face of at least one screw rotor (one end face of male rotor 5 has a projecting shaft and does not have a recessed hole) does not have a recessed hole. Thus, the “and” option of the subphrase is not supported by the specification.
 
	The phrase “or the sliding bearing structure has recessed holes, as bearing bushes of the radial sliding bearings” (Claim 1, lines 5 and 6) is not described in the specification to know what the sliding bearing structure/recessed holes/as bearing bushes structures actually are. 

In Regard to Claim 7
	The phrase “wherein a number of the radial passages is determined by lubrication and sealing requirements in the rotor chamber” (Claim 7, lines 1-3) is conclusory described in the specification exactly as recited in the claim without providing further description/examples that indicated that Applicants actually have possession of this feature(s) as claimed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	Claim 1 recites the limitation “the sliding bearing structure” in line 5 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	The phrase “radial sliding bearings which are arranged in recessed holes on suction end faces or/and exhaust end-faces of the screw rotors” (Claim 1, lines 3 and 4) in combination with the phrase “or the sliding bearing structure has the recessed holes” (Claim 1, line 4) makes the claim indefinite in that it is not understood what these phrases are meant to recite (i.e., it is not clear what actually constitutes the sliding bearing structure to understand where the recessed holes are actually defined and/or how sliding bearing structure can have recessed holes when the radial sliding bearings are recited as being the sliding support structure).  Additonally, it appears that an attempt has been made to write Claim 1 as a generic claim incorporating two mutually exclusive species and this leads to further ambiguity and confusion. It is recommended that species 1 (Figure 1) and species 2 (Figure 2) be separated into two different independent claims or the mutually exclusive features of these species be excluded from claim 1 and be introduced in separate dependent claims. For example, species 1 has separate radial sliding bearings (3) and in species 2 the sliding support structure itself forms the radial sliding bearings.  
	Recessed holes on suction end faces or/and exhaust end faces of the screw rotors requires each end face of each rotor to have recessed holes. However, in the Figures, recessed holes are only formed on three (3) end faces of the two screw rotors while a fourth end face of at least one screw rotor (one end face of male rotor 5 has a projecting shaft and does not have a recessed hole) does not have a recessed hole. Hence, the claim is indefinite in that it is unclear how all end faces have recessed holes. Note that the “or/and” subphrase requires that the “and” option to also be supported.
	The phrase “or the sliding bearing structure has recessed holes, as bearing bushes of the radial sliding bearings” (Claim 1, lines 5 and 6) makes the claim indefinite in that it is not understood what this phrase actually means (i.e., it is not understood what relationship is between the recessed holes and the bearing bushes and the drawings do not list out the bearing bushes with a reference numeral so this relationship is clearly understood).  

In Regard to Claim 5
	The phrase “thrust sliding bearings are directly processed on the end-faces of the body projecting shafts” (Claim 5, last two lines) makes the claim indefinite in that it is not understood what scope to apply to the subphrase “directly processed” so that the scope of the claim is clear.    

In Regard to Claim 6 and Claim 8
	The elements “a male rotor and a female rotor” (Claim 6, lines 2 and 3) in combination with the element “screw rotors” (Claim 1, line 1) make the claim indefinite in that it is unclear if Applicant is trying to further limit a new element(s) or is attempting to further limit an element previously recited.  Claim 8 contains a similar recitation as Claim 6 above and so is also rejected similarly like Claim 6 above.
	The phrase “the corresponding recessed holes in a male rotor and a female rotor” (Claim 6, lines 2 and 3) in combination with the phrase “the sliding bearing structure has recessed holes” (Claim 1, line 5) makes the claim indefinite in that it is not understood how the male rotor and the female rotor a and the sliding bearing structure all have the same recessed holes as is recited in the claim.   
In Regard to Claim 7
	The phrase “wherein a number of the radial passages is determined by lubrication and sealing requirements in the rotor chamber” in combination with the specification (p. 4) makes the claim indefinite in that the specification only describes that which is actually recited in the claim highlighted above without providing any further description/specific examples as to specific lubrication and sealing requirements that actually affect the number of radial passages that are formed/provided to assign proper claim scope to the claim.  
	The element “a radial sliding bearing” (Claim 8, line 2) in combination with the element “radial sliding bearings” (Claim 1, line 3) make the claim indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 102(a)(1) as being anticipated by US5653585 (Fresco; issued on August 5, 1997) (FRESCO).   
In reference to Claim 1, FRESCO discloses:
		A screw compressor (title, Abstract, Figs. 1-12) with sliding bearings (B(s), Examiner’s ANNOTATED Fig. 7 of FRESCO), comprising: a body (compressor casing 160, col. 15, line 62, Figs. 7 and 8), screw rotors (rotors 178, 180, col. 15, line 61), and a sliding support structure (A is slid into position at assembly to provide support for rotors 178, 180, Examiner’s ANNOTATED Fig. 7 of FRESCO) for supporting the screw rotors (178, 180) in the body (160), the sliding bearing structure (B) has the recessed holes (C(s), Examiner’s ANNOTATED Fig. 7 of FRESCO), as bearing bushes (D(s), Examiner’s ANNOTATED Fig. 7 of FRESCO) of the radial sliding bearings (B(s)), located on the suction end-faces or the exhaust end faces of the screw rotors (178, 180); body projecting shafts (E(s), Examiner’s ANNOTATED Fig. 7 of FRESCO) fitted with the radial sliding bearings (B(s)) are arranged on a suction side or an exhaust side of the body (160), and the body projecting shafts (E(s)) and the radial sliding bearings (B(s)) form radial gaps (F(s) via the various passages of the rotors 178, 180, Examiner’s ANNOTATED Fig. 7 of FRESCO) at fitting positions; the radial gaps (F(s)) are connected to a lubricant inlet (G, Examiner’s ANNOTATED Fig. 7 of FRESCO) disposed on the body (160); passages (hollow cavities 192, 194, holes 204(s), and grooves 206, col. 16, lines 12-16, Figs. 7 and 8) are provided inside the screw rotors (178, 180), and a rotor chamber (H, Examiner’s ANNOTATED Fig. 7 of FRESCO) between the screw rotors (178, 180) and the body (160) is connected to the recessed holes (C(s)) through the passages (192, 194, 204(s), 206(s), Figs. 7 and 8).
		 

    PNG
    media_image1.png
    398
    529
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 7 of FRESCO
Comment on Allowability Determination
Due to the 35 U.S.C. 112, second paragraph issues described above regarding Claims 1-8 the proper scope of these claims cannot be fully ascertained at this time such that an allowability determination has not been made regarding any of Claims 1-8.  As for now, a lack of prior art rejections for dependent Claims 2-8 should not be construed as an indication of allowable subject matter.   	

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US3557687 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday May 5, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746